Mr. JUSTICE DIERINGER delivered the opinion of the court: On April 10, 1974, appellant filed her record on appeal in this court. On April 30, 1975, on appellant’s motion to consolidate this cause with Case No. 61431 (Hunter v. Hunter, 39 Ill. App. 3d 220), wherein plaintiff represented the causes were related, this court improvidently allowed the consolidation, ho objections having been filed by any of the defendants. No briefs have been filed by plaintiff-appellant or any of the defendants in this matter. Therefore this cause is dismissed. Appeal dismissed. ADESKO and BURMAN, JJ., concur.